DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is directed to an apparatus, namely, a tinted window assembly, but the recitation “wherein the tinted window assembly is installed in an aircraft cockpit window” impermissibly attempts to claim a process step. It is unclear whether the claim requires the tinted window assembly to be installed in an aircraft cockpit, or rather, the claim merely requires the tinted window assembly to be capable of being installed in an aircraft cockpit. Thus, because one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter, claim 1 and dependent claims 2-19 are rejected under 35 U.S.C. 112(b). 
Also, in light of amended claim 1, and in addition to being rejected by virtue of its dependency on claim 1, claim 2 is further rejected under 35 U.S.C. 112(b). Firstly, it is unclear whether or not the recitations of “aircraft window” at line 3, line 4, and line 6 refer to the “aircraft cockpit window” recited in claim 1. Secondly, the language “…slightly smaller than an aircraft window into which said tinted window assembly is to be installed” renders the claim indefinite since it is not clear whether or not the claim requires the tinted window assembly to See 2173.05(b). Fourthly, the language “said gasket compressing into a window well surrounding said aircraft window to retain said tinted window assembly” renders the claim indefinite, since it is unclear whether or not the claim requires the gasket to actually be compressed into the window well to retain the tinted window assembly. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0228428 to Deganis et al. (“Deganis”) in view of U.S. Publication No. 2014/0174006 to Pardue et al. (“Pardue”).
Regarding claim 1, Deganis teaches a tinted window assembly, comprising a polymer panel (12; ¶ [0022]) having a visible light transmission (VLT) of between about 5% and about 40% (¶ [0022], see also analysis below); wherein the tinted window assembly is installed in an aircraft cockpit window (¶ [0020]).
Deganis teaches the polymer panel (12) has a VLT of between 0% to 100%, and Deganis teaches the window assembly (10) can have a VTL of various ranges (¶ [0020]), but it does not explicitly teach the polymer panel has a VTL of between about 5% and about 40%.
See MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, applicant has not shown patentable significance of the claimed range of between about 5% and about 40%. It would have been obvious to one of ordinary skill before the effective filing date to modify the window assembly of Deganis so that the polymer panel has a VTL of between about 5% and about 40%, in order to provide the appropriate amount of visible light for the pilot of the aircraft (see, e.g., Deganis at ¶ [0020]).
Deganis does not explicitly teach a flexible trim having a channel portion engaged about a peripheral edge of said polymer panel and a compressible gasket portion extending from said channel portion. 
Pardue teaches a window assembly, comprising a flexible trim (110, 1320, 1330, and/or 1332, FIGS. 1-3, 16A-16C; ¶¶ [0029], [0068]-[0072]) having a channel portion (107, 1330, 16A-16C; ¶¶ [0029], [0068]) engaged about a peripheral edge of said polymer panel (130, 230, 1340, FIGS. 1-3, 16A-16C; ¶¶ [0028], [0068]) and a compressible gasket portion (103) extending from said channel portion (FIGS. 1-3, 16A-16C; ¶¶ [0029], [0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Deganis by further including the flexible trip having a channel portion and compressible gasket portion, as taught by Pardue, in order to facilitate installment and replacement of the window assembly within the window (see Pardue at ¶ [0027]; see also Deganis at ¶ [0021], saying that the window assembly can be attached to the window according to any conventional method or device).
Regarding claim 2, the combination of Deganis and Pardue teaches wherein said polymer panel has a shape and dimension that is slightly smaller than an aircraft window into which said tinted window assembly is to be installed, said gasket compressing into a window well surrounding said aircraft window to retain said tinted window assembly in an installed position adjacent said aircraft window (Pardue at ¶¶ [0030], [0036]-[0038], FIGS. 1-6C; note: in order for the window assembly to be installed and operate, the polymer panel must be smaller than the window into which it is to be installed; see also Deganis at ¶¶ [0020], [0027], teaching to install the window assembly in an aircraft window).
Regarding claim 3, the combination of Deganis and Pardue teaches wherein said polymer panel further comprises: an intermediate bonding film (Deganis at 24, ¶ [0024] teaching that 24 bonds together 12, 18, and is thus a bonding film) on one side of said polymer panel (12, ¶ [0024]); and a tint film applied over said bonding film (Deganis at ¶ [0024] teaching bonding film (24) can have a “solar control coating provided thereon… or can include a colored material”).
In case it is argued that Deganis teaches the tint is provided within the bonding film and does not explicitly teach a tint film applied over said bonding film, then it is well settled that where the general components of a claim are disclosed in the prior art, making integral components separate, or making separate components integral, involves only routine skill in the art. See MPEP 2144.04. In this case, applicant has not shown patentable significance in applying a tint film over the bonding film, rather than providing a bonding film with a tint. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Deganis and Pardue combination so that a tint film is applied over said bonding film, in order to better control the tinted properties of the window. 
Regarding claim 4, the combination of Deganis and Pardue teaches wherein said polymer panel (12) is a polycarbonate (Deganis at ¶ [0022]).
Regarding claim 5, the combination of Deganis and Pardue teaches wherein said intermediate bonding film (24) comprises a clear polyethelene terephthalate (PET) bonding film (Deganis at ¶ [0024], see also Deganis at ¶ [0020] teaching that the entire window assembly (10) can have a VLT of 100% and thus teaching that all components including the bonding film is clear).
Regarding claim 6, the combination of Deganis and Pardue teaches each and every element of claim 3 as discussed above, but it does not explicitly teach said intermediate tint film comprises a tinted film having a VLT between about 5% and about 40% clear.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, applicant has not shown patentable significance of the claimed range of between about 5% and about 40%. It would have been obvious to one of ordinary skill before the effective filing date to modify the window assembly of the Deganis and Pardue combination so that intermediate tint film comprises a tinted film having a VLT between about 5% and about 40% clear, in order to provide the appropriate amount of visible light for the pilot of the aircraft (see, e.g., Deganis at ¶ [0020]).
Regarding claim 7, the combination of Deganis and Pardue teaches wherein said polymer panel further comprises: an intermediate bonding film (Deganis at 24, ¶ [0024] teaching that 24 bonds together 12, 18, and is thus a bonding film ) on one side of said polymer panel (12, ¶[0024]); and a tint film applied over said bonding film (Deganis at ¶ [0024] teaching bonding 
In case it is argued that Deganis teaches the tint is provided within the bonding film and does not explicitly teach a tint film applied over said bonding film, then it is well settled that where the general components of a claim are disclosed in the prior art, making integral components separate, or making separate components integral, involves only routine skill in the art. See MPEP 2144.04. In this case, applicant has not shown patentable significance in applying a tint film over the bonding film, rather than providing a bonding film with a tint. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Deganis and Pardue combination so that a tint film is applied over said bonding film, in order to better control the tinted properties of the window. 
Also, regarding the claim elements “said bonding film cured for between 6 and 10 days” and “said tint film cured for between 2 and 4 additional days” and “applied over said bonding film after said bonding film is cured,” these are product-by-process limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the window assembly of the Deganis and Pardue combination such that “said bonding film cured for between 6 and 10 days” and “said tint film cured for between 2 and 4 additional days” and “a tint film applied over said bonding film 
Regarding claim 8, the combination of Deganis and Pardue teaches wherein said flexible trim further comprises: a plurality of spring clips (Pardue at FIG. 12D), said spring clips engaging a peripheral edge of said polymer panel to assist in retaining said flexible trim thereon (Pardue at FIGS. 1-3, 16A-16C; ¶¶ [0056], [0028], [0029], [0068]-[0072]).
The combination of Deganis and Pardue does not explicitly teach the spring clips are positioned within said channel portion. It is well settled, however, that where the only difference between the prior art and claimed invention is a mere rearrangement of parts, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04 citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Deganis and Pardue combination such that the spring clips are positioned within the channel portion, in order to better secure the spring clips. 
Regarding claim 9, the combination of Deganis and Pardue teaches wherein said flexible trim further comprises at least one blade gasket (Pardue at 1332, FIGS. 16A-16C; ¶ [0075]) extending into said channel portion (Pardue at FIGS. 1-3, 16A-16C), said at least one blade gasket engaging a peripheral edge of said polymer panel to assist in retaining said flexible trim thereon (Pardue at FIGS. 1-3, 16A-16C; ¶¶ [0028]-[0029], [0068]-[0072]).
Regarding claim 10, the combination of Deganis and Pardue teaches wherein said gasket portion of said flexible trim further comprises a substantially tubular compressible rubber material (Pardue at FIGS. 1, 16A, ¶ [0070] teaching EPDM, which is a compressible rubber 
It is well settled, however, that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant has not shown patentable significance in using rubber sponge material rather than a rubber foam material. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Deganis and Pardue combination such that the gasket portion comprises rubber sponge material, in order to improve its insulation properties. 
Regarding claim 11, the combination of Deganis and Pardue teaches wherein said gasket portion of said flexible trim further comprises a substantially tubular compressible rubber material formed from ethylene propylene diene monomer (EPDM) (Pardue at FIGS. 1, 16A, ¶ [0070], teaching EPDM) and/or a foam material (Pardue at ¶ [0070]), but the combination does not explicitly teach sponge material.
It is well settled, however, that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant has not shown patentable significance in using sponge material rather than a foam. It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 12, the combination of Deganis and Pardue teaches at least one tab (Pardue at 1122, 1120, 1130, and/or 1132) affixed adjacent an edge of said polymer panel to facilitate installation and removal thereof (Pardue at FIG. 15B; ¶¶ [0063], [0064]).
Regarding claim 13, the combination of Deganis and Pardue teaches wherein said at least one tab (Pardue at 1122, 1120, 1130, and/or 1132) extends through a slot (Pardue at 1112) formed adjacent said edge of said polymer panel (Pardue at FIG. 15B; ¶ [0063]).
Regarding claim 14, the combination of Deganis and Pardue teaches at least one tab (Pardue at 1122, 1120, 1130, and/or 1132) affixed adjacent an edge of said polymer panel to facilitate installation and removal thereof (Pardue at FIG. 15B; ¶¶ [0063], [0064]). 
It appears Pardue teaches only one tab, and thus the combination does not explicitly teach at least two tabs. However, where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Also, it is well settled that where the only difference between the prior art and claimed invention is a mere rearrangement of parts, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04 citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Deganis and Pardue combination by providing 
Regarding claim 15, the combination of Deganis and Pardue, as modified above with respect to claim 14, teaches wherein said at least two tabs extend through slots (Pardue at 1112) formed adjacent said top and bottom edges of said polymer panel (Pardue at FIG. 15B; ¶¶ [0063], [0064]).
Regarding claim 16, the combination of Deganis and Pardue teaches at least one tab (Pardue at 1122, 1120, 1130, and/or 1132) affixed adjacent an edge of said polymer panel to facilitate installation and removal thereof (Pardue at FIG. 15B; ¶¶ [0063], [0064]).
Regarding claim 17, the combination of Deganis and Pardue teaches wherein said at least one tab (Pardue at 1122, 1120, 1130, and/or 1132) extends through a slot (Pardue at 1112) formed adjacent said edge of said polymer panel (Pardue at FIG. 15B; ¶ [0063]).
Regarding claim 18, the combination of Deganis and Pardue teaches at least one tab (Pardue at 1122, 1120, 1130, and/or 1132) affixed adjacent an edge of said polymer panel to facilitate installation and removal thereof (Pardue at FIG. 15B; ¶¶ [0063], [0064]).
Regarding claim 19, the combination of Deganis and Pardue teaches wherein said at least one tab (Pardue at 1122, 1120, 1130, and/or 1132) extends through a slot (Pardue at 1112) formed adjacent said edge of said polymer panel (Pardue at FIG. 15B; ¶ [0063]).
Double Patenting
In light of the claim amendments filed June 17, 2021, the statutory double patenting rejection is moot and thus hereby withdrawn. However, claims 1-19 of the present application are now provisionally rejected on the ground of nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-19 of the present application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/924,904 in view of Deganis.
Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-19 of copending Application No. 16/924,904 do not explicitly teach wherein the tinted window assembly is installed in an aircraft cockpit window. However, Deganis teaches to install a tinted window assembly in an aircraft cockpit window (¶ [0020]). It would have been obvious to one of ordinary skill before the effective filing date to modify the window assembly of claims 1-19 of Application No. 16/924,904 such that the assembly is installed in an aircraft cockpit window, as taught by Deganis, in order to improve the visibility for aircraft pilots (see Deganis at ¶ [0020]). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-19 under 35 U.S.C. 103 have been considered but are moot in light of the new grounds for rejection. In light of the claim amendments filed June 17, 2021, claims 1-19 are now rejected under 35 U.S.C. 103 as being unpatentable over Deganis in view of Pardue. As discussed above, the combination of Deganis and Pardue teaches each and every element of claims 1-19. 
Applicant’s arguments with respect to the double patenting rejection have been considered. In light of the claim amendments filed June 17, 2021, the statutory double patenting rejection is hereby withdrawn. However, claims 1-19 of the present application are now provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/924,904 in view of Deganis. See analysis above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642